


110 HR 3319 IH: Patriot Corporations of America Act of

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3319
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Ms. Schakowsky (for
			 herself, Mr. Hare,
			 Ms. Sutton,
			 Mrs. Boyda of Kansas,
			 Mr. McNerney,
			 Mr. Kagen,
			 Mr. Ellison,
			 Mr. Ryan of Ohio,
			 Mr. Kildee,
			 Ms. Solis,
			 Mr. Michaud,
			 Ms. Woolsey,
			 Mr. Davis of Illinois, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide Federal contracting preferences for, and a
		  reduction in the rate of income tax imposed on, Patriot corporations, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patriot Corporations of America Act of
			 2007.
		2.Federal
			 contracting preference for Patriot corporationsAfter December 31, 2007, in the evaluation
			 of bids or proposals for a contract for the procurement of goods or services,
			 the Federal Government shall provide a preference to any entity that is a
			 Patriot corporation (as defined in section 11(e) of the Internal Revenue Code
			 of 1986, as added by section 3 of this Act), unless the award of the contract
			 to such entity would jeopardize the national security interests of the United
			 States.
		3.Reduction in rate
			 of income tax for Patriot corporations
			(a)In
			 generalSection 11 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(e)Patriot
				corporations
						(1)Rate reduction
				for Patriot corporationsIn the case of a Patriot corporation,
				the amount of the tax imposed under subsection (a) (determined without regard
				to this paragraph) shall be reduced (but not below zero) by an amount equal to
				5 percent of the taxable income of such corporation.
						(2)Patriot
				corporation definedFor purposes of this subsection—
							(A)In
				generalThe term Patriot corporation means, with
				respect to any taxable year, any corporation which is certified by the
				Secretary as meeting the requirements of subparagraph (B) for such taxable and
				the preceding taxable year.
							(B)RequirementsA
				corporation meets the requirements of this subparagraph, with respect to any
				taxable year, if such corporation—
								(i)produces in the
				United States at least 90 percent of the goods and services sold by such
				corporation during such taxable year,
								(ii)does not provide
				compensation to any management personnel of such corporation at a level of
				compensation which exceeds 10,000 percent of the level of compensation of the
				full-time employee of such corporation with the lowest level of compensation
				during such taxable year,
								(iii)conducts at
				least 50 percent of the research and development conducted by such corporation
				during such taxable year (determined on the basis of cost) in the United
				States,
								(iv)has contributed
				at least 5 percent of wages paid by the corporation during the taxable year to
				a portable pension fund for the benefit of employees of the corporation,
								(v)has paid at least
				70 percent of the cost of a standardized health insurance plan for the benefit
				of employees of the corporation during such taxable year,
								(vi)has maintained at
				all times during such taxable year neutrality in employee organizing drives and
				has in effect a policy to that effect,
								(vii)provides full
				differential salary and insurance benefits for all National Guard and Reserve
				employees who are called to active duty,
								(viii)has not been
				(at any time during such taxable year) in violation of appropriate Federal
				regulations including those related to the environment, workplace safety, labor
				relations, and consumer protections, as determined by the Secretary, and
								(ix)has not been in
				violation of any other regulations specified by the Secretary.
								(C)Certification
				processNot later than 90
				days after the date of the enactment of this subsection, the Secretary shall
				establish an application and certification process to annually certify
				corporations as Patriot corporations. Such certifications shall be made at such
				time and on the basis of such materials as the Secretary determines
				appropriate.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			(c)Certification
			 allowed for year preceding effective date of rate reductionFor
			 purposes of section 11(e) of the Internal Revenue Code of 1986, as added by
			 this section, the Secretary may certify a corporation as a Patriot corporation
			 for the last taxable year of the corporation beginning on or before December
			 31, 2007, if the corporation meets the requirements of paragraph (2)(B) of such
			 section for such taxable year.
			4.Tax avoidance foreign
			 corporations subject to United States income tax
			(a)In
			 generalParagraph (4) of section 7701(a) of the Internal Revenue
			 Code of 1986 (defining domestic) is amended to read as follows:
				
					(4)Domestic
						(A)In
				generalExcept as provided in subparagraph (B), the term
				domestic when applied to a corporation or partnership means
				created or organized in the United States or under the law of the United States
				or of any State unless, in the case of a partnership, the Secretary provides
				otherwise by regulations.
						(B)Tax avoidance
				foreign corporations treated as domesticAny corporation which
				would (but for this subparagraph) be treated as a foreign corporation shall be
				treated as a domestic corporation if the Secretary determines that such
				corporation was created or organized as a foreign corporation (instead of as a
				domestic corporation) principally for the purpose of avoiding being treated as
				a domestic corporation under this
				title.
						.
			(b)Effective
			 datesThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			5.Reduction in benefit
			 of rate reduction for families with incomes over
			 $1,000,000
			(a)General
			 ruleSection 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new subsection:
				
					(j)Reduction in
				benefit of rate reduction for families with incomes over
				$1,000,000
						(1)In
				generalIf the adjusted gross income of a taxpayer exceeds the
				threshold amount, the tax imposed by this section (determined without regard to
				this subsection) shall be increased by an amount equal to 4.6 percent of so
				much of the adjusted gross income as exceeds the threshold amount.
						(2)Threshold
				amountsFor purposes of this subsection, the term threshold
				amount means—
							(A)$1,000,000 in the
				case of a joint return, and
							(B)$500,000 in the
				case of any other return.
							(3)Special
				ruleFor purposes of section
				55, the amount of the regular tax shall be determined without regard to this
				subsection.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			(c)Application of
			 EGTRRA sunsetThe amendment made by this section shall be subject
			 to title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 to
			 the same extent and in the same manner as section 101 of such Act.
			(d)Section
			 15 not to applyThe amendment
			 made by subsection (a) shall not be treated as a change in a rate of tax for
			 purposes of section 15 of the Internal Revenue Code of 1986.
			
